DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 ae presented for examination. Claims 1 - 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 412 in FIG. 5, element 800 in FIG. 8 and element 900 in FIG. 9 are not disclosed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -           are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 lacks antecedent basis for “the computer executable components” (Claim 1, lines 2 and 3).

Dependent claims 2 - 6 are rejected due to inherited claim deficiencies of claim 1.

Suggested Language: Amend the claim to recite “computer executable components”.

	Claims 10 and 16 lack antecedent basis for “the multiple objective qubits” (Claim 10, line 2; claim 16, line 3).
	
Suggested Language: Amend the claim to recite “multiple objective qubits”.


Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Examiner’s Note on CRM
Claim 17 recites ‘one or more computer-readable media”. While the claim does not recite the term “non-transitory”, according to paragraph [0052] of the specification recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.)”. Based on the specification, the language for computer-readable media supersedes any preceding open-ended language recited, and none of the language following the recitation in the specification appears to conflict with the exclusion. The claim avoids a 101 computer readable medium rejection.

Examiner’s Note on Subject Matter
	The claims recite subject matter in claims 6, 12, and 18, which includes “the loading component prepares the quantum state based on the structure of the quantum amplitude estimation algorithm to reduce computational costs of the processor in loading arbitrary probability density functions into quantum states to be used in the quantum amplitude estimation algorithm executed on a quantum device”. Additional subject matter associated with the limitation is recited on page 13 in paragraph [0037] with regards to applying Hadamard gates to n state qubits. In addition, claims 2, 8, 14, and 20 appears to recite subject matter regarding the numerical integration and the use of a left/right Riemann sum or Midpoint rule for numerical integration, also found on pages 13 and 14 of paragraph [0037]. This appears to be subject matter of interest, as the use of Hadamard gates regarding reducing computation costs and Midpoint rule or left/right Riemann sum for numerical integration, does not appear to be recited in the prior art of record. 
	Note: Vivoli et al. (U.S. PG Pub 2021/0049493 A1) discloses the use of a Hadamard operator, but does not appear to disclose the use of Hadamard gates for reducing computation costs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vivoli et al. (U.S. PG Pub 2021/0049493 A1), hereinafter “Vivoli”, and further in view of Woerner et al. (“Quantum Risk Analysis”), hereinafter “Woerner”.

As per claim 1, Vivoli discloses:
	a system (Vivoli, paragraph [0044] discloses a computing system in a computer architecture, connected to a plurality of device or used as a stand-alone device.)

comprising a processor that executes the computer executable components stored in memory (Vivoli, paragraph [0042] discloses quantum gate processors in the computing architecture, and memory storing executable instructions, including modules executed by a processor.)

	Vivoli does not expressly disclose:
wherein the computer executable components comprise a loading component that uses a context-aware distribution loading scheme to load arbitrary random distributions to facilitate preparing a quantum state of a probability distribution based on a structure of a quantum amplitude estimation algorithm; and 
an operating component that constructs a quantum operator for arbitrary computable functions or stochastic processes based on the quantum state to perform quantum amplitude estimation.  

Woerner however discloses:
wherein the computer executable components comprise: a loading component that uses a context-aware distribution loading scheme to load arbitrary random distributions to facilitate preparing a quantum state of a probability distribution based on a structure of a quantum amplitude estimation algorithm (Woerner, page 1, right column, lines 3 - 4 discloses amplitude estimation used to compute values of random distributions of variables, with page 2, left column, lines 1 - 3 and 9 - 13 discloses an amplitude estimation that uses sampling qubits and quantum phase estimation, along with estimating with regards to a quantum state represented as a variable.)
Page 2, right column, lines 27 - 39 discloses using quantum arithmetic to compute a function “f” into qubits with regards to a variable (CVaR, for example) or value, represented by “F” using ancilla qubits, with the teachings discloses overcoming the result of using ancilla qubits with an approximation that does not use ancilla qubits, interpreted to decrease the need for re-computing functions.)

an operating component that constructs a quantum operator for arbitrary computable functions or stochastic processes based on the quantum state to perform quantum amplitude estimation (Woerner, page 2, left column, lines 16 - 28 and 28 - 34 discloses AE technique for variables (VaR and CVaR), on a quantum computer, to define functions and their corresponding operators, and page 2, right column, lines 39 - 40 adds constructing an operator for estimating a variable, previously disclosed with regards to defining functions and corresponding operators using AE based on quantum amplitude estimation.) 
 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum amplitude estimate performed in teachings of Vivoli with the quantum amplitude estimation teaching with operators constructed teaching of Woerner. The motivation to do so would have been because Woerner discloses the benefit of the ability to perform analyses more efficiently and to provide a near quadratic speed-up than Monte Carlo simulations traditionally used on classical computers and Monte Carlo methods (Woerner, Abstract [at top of page], lines 1 - 8).

As per claim 7, Vivoli discloses:
a computer-implemented method (Vivoli, paragraph [0015] discloses methods with regards to quantum computing to perform computations.)

Vivoli does not expressly disclose:
comprising using, by a system operatively coupled to a processor, a context-aware distribution loading scheme to load arbitrary random distributions to facilitate preparing a quantum state of a probability distribution based on a structure of a quantum amplitude estimation algorithm; and 
constructing, by the system, a quantum operator for arbitrary computable functions or stochastic processes based on the quantum state to perform quantum amplitude estimation.  

Woerner however discloses:
comprising using, by a system operatively coupled to a processor, a context-aware distribution loading scheme to load arbitrary random distributions to facilitate preparing a quantum state of a probability distribution based on a structure of a quantum amplitude estimation algorithm (Woerner, page 1, right column, lines 3 - 4 discloses amplitude estimation used to compute values of random distributions of variables, with page 2, left column, lines 1 - 3 and 9 - 13 discloses an amplitude estimation that uses sampling qubits and quantum phase estimation, along with estimating with regards to a quantum state represented as a variable.)
Page 2, right column, lines 27 - 39 discloses using quantum arithmetic to compute a function “f” into qubits with regards to a variable (CVaR, for example) or value, represented by “F” using ancilla qubits, with the teachings discloses overcoming the result of using ancilla qubits with an approximation that does not use ancilla qubits, interpreted to decrease the need for re-computing functions.)
 
constructing, by the system, a quantum operator for arbitrary computable functions or stochastic processes based on the quantum state to perform quantum amplitude estimation (Woerner, page 2, left column, lines 16 - 28 and 28 - 34 discloses AE technique for variables (VaR and CVaR), on a quantum computer, to define functions and their corresponding operators, and page 2, right column, lines 39 - 40 adds constructing an operator for estimating a variable, previously disclosed with regards to defining functions and corresponding operators using AE based on quantum amplitude estimation.) 
 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum amplitude estimate performed in teachings of Vivoli with the quantum amplitude estimation teaching with operators constructed teaching of Woerner. The motivation to do so would have been because Woerner discloses the benefit of the ability to perform analyses more efficiently and to provide a near quadratic speed-up than Monte Carlo simulations traditionally used on classical computers and Monte Carlo methods (Woerner, Abstract [at top of page], lines 1 - 8).

As per claim 13, Vivoli discloses:
a computer program product facilitating a quantum state preparation of a probability distribution process to perform amplitude estimation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Vivoli, paragraph [0049] discloses computer-executable instructions stored on computer-readable storage media for execution by a processor to perform operations, and paragraph [0057] adds quantum amplitude estimation implemented in the teachings.)

the program instructions executable by a processor to cause the processor (Vivoli, paragraph [0042] discloses quantum gate processors in the computing architecture, and memory storing executable instructions, including modules executed by a processor.)

	Vivoli does not expressly disclose:
use, by the processor, a context-aware distribution loading scheme to load arbitrary random distributions to facilitate preparing a quantum state of a probability distribution based on a structure of a quantum amplitude estimation algorithm; and
	constructing, by the processor, a quantum operator for arbitrary computable functions or stochastic processes based on the quantum state to perform quantum amplitude estimation.

	Woerner however discloses:
the program instructions executable by a processor to cause the processor to: 
use, by the processor, a context-aware distribution loading scheme to load arbitrary random distributions to facilitate preparing a quantum state of a probability distribution based on a structure of a quantum amplitude estimation algorithm (Woerner, page 1, right column, lines 3 - 4 discloses amplitude estimation used to compute values of random distributions of variables, with page 2, left column, lines 1 - 3 and 9 - 13 discloses an amplitude estimation that uses sampling qubits and quantum phase estimation, along with estimating with regards to a quantum state represented as a variable.)
Page 2, right column, lines 27 - 39 discloses using quantum arithmetic to compute a function “f” into qubits with regards to a variable (CVaR, for example) or value, represented by “F” using ancilla qubits, with the teachings discloses overcoming the result of using ancilla qubits with an approximation that does not use ancilla qubits, interpreted to decrease the need for re-computing functions.)

constructing, by the processor, a quantum operator for arbitrary computable functions or stochastic processes based on the quantum state to perform quantum amplitude estimation 
(Woerner, page 2, left column, lines 16 - 28 and 28 - 34 discloses AE technique for variables (VaR and CVaR), on a quantum computer, to define functions and their corresponding operators, and page 2, right column, lines 39 - 40 adds constructing an operator for estimating a variable, previously disclosed with regards to defining functions and corresponding operators using AE based on quantum amplitude estimation.) 
 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum amplitude estimate performed in teachings of Vivoli with the quantum amplitude estimation teaching with operators constructed teaching of Woerner. The motivation to do so would have been because Woerner discloses the benefit of the ability to perform analyses more efficiently and to provide a near quadratic speed-up than Monte Carlo simulations traditionally used on classical computers and Monte Carlo methods (Woerner, Abstract [at top of page], lines 1 - 8).

As per claim 19, Vivoli discloses:
a computer-implemented method (Vivoli, paragraph [0015] discloses methods with regards to quantum computing to perform computations.)

comprising: performing, by a system operatively coupled to a processor (Vivoli, paragraph [0034] discloses a processor included in the computing architecture, along with quantum computing circuitry.) 

Vivoli does not expressly disclose:
quantum amplitude estimation based on a context-aware distribution loading scheme to load arbitrary random distributions to facilitate preparing a quantum state of a probability distribution; and constructing, by the system, a quantum operator for arbitrary computable functions or stochastic processes based on the quantum state to perform quantum amplitude estimation.  

Woerner however discloses:
quantum amplitude estimation based on a context-aware distribution loading scheme to load arbitrary random distributions to facilitate preparing a quantum state of a probability distribution (Woerner, page 1, right column, lines 3 - 4 discloses amplitude estimation used to compute values of random distributions of variables, with page 2, left column, lines 1 - 3 and 9 - 13 discloses an amplitude estimation that uses sampling qubits and quantum phase estimation, along with estimating with regards to a quantum state represented as a variable.)
Page 2, right column, lines 27 - 39 discloses using quantum arithmetic to compute a function “f” into qubits with regards to a variable (CVaR, for example) or value, represented by “F” using ancilla qubits, with the teachings discloses overcoming the result of using ancilla qubits with an approximation that does not use ancilla qubits, interpreted to decrease the need for re-computing functions.)

constructing, by the system, a quantum operator for arbitrary computable functions or stochastic processes based on the quantum state to perform quantum amplitude estimation (Woerner, page 2, left column, lines 16 - 28 and 28 - 34 discloses AE technique for variables (VaR and CVaR), on a quantum computer, to define functions and their corresponding operators, and page 2, right column, lines 39 - 40 adds constructing an operator for estimating a variable, previously disclosed with regards to defining functions and corresponding operators using AE based on quantum amplitude estimation.) 
 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum amplitude estimate performed in teachings of Vivoli with the quantum amplitude estimation teaching with operators constructed teaching of Woerner. The motivation to do so would have been because Woerner discloses the benefit of the ability to perform analyses more efficiently and to provide a near quadratic speed-up than Monte Carlo simulations traditionally used on classical computers and Monte Carlo methods (Woerner, Abstract [at top of page], lines 1 - 8).

For claim 2: The combination of Vivoli and Woerner discloses claim 2: The system of claim 1, wherein:
the loading component employs a single functional description to construct the quantum state using quantum arithmetic for numerical integration (Woerner, page 2, right column, lines 27 - 39 discloses using quantum arithmetic to compute a function “f” into qubits with regards to a variable (CVaR, for example) or value, represented by “F” using ancilla qubits, with the teachings discloses overcoming the result of using ancilla qubits with an approximation that does not use ancilla qubits, interpreted to decrease the need for re-computing functions.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum amplitude estimate performed in teachings of Vivoli with the quantum amplitude estimation teaching with operators constructed teaching of Woerner and the additional teaching of quadratic arithmetic for computing functions, also found in Woerner. The motivation to do so would have been because Woerner discloses the benefit of the ability to perform analyses more efficiently and to provide a near quadratic speed-up than Monte Carlo simulations traditionally used on classical computers and Monte Carlo methods (Woerner, Abstract [at top of page], lines 1 - 8).

For claim 3: The combination of Vivoli and Woerner discloses claim 3: The system of claim 1, wherein:
the operating component employs multiple objective qubits in connection with simplifying or generalizing a problem (Vivoli, paragraph [0057] discloses quantum amplitude estimation (QAE) with an operator defined that includes a Grover operator with a plurality of qubits as functions.)

For claim 4: The combination of Vivoli and Woerner discloses claim 4: The system of claim 3, wherein:
the operating component adjusts Grover operators to consider the multiple objective qubits (Vivoli, paragraph [0057] discloses quantum amplitude estimation (QAE) with an operator defined that includes a Grover operator with a plurality of qubits as functions, and paragraph [0058] adds a QAE for an inverse process with an additional Grover operator with a plurality of qubits as functions, in which the Grover quantum operator is defined as an expression that can be adjusted based on the values of the variables.)
	The ability to adjust the Grover operator based on the values of the variables in the expression defining the Grover operator is interpreted as performing the same function to adjust Grover operators.)

For claim 5: The combination of Vivoli and Woerner discloses claim 5: The system of claim 1, wherein:
the operating component employs an arbitrary combination of products and sums of functions (Woerner, page 2, left column, lines 9 - 21 discloses AE (amplitude estimation) that includes a function with a corresponding operator defined in the expressions, including formulas 2 and 3, which include summation and multiplication steps performed.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum amplitude estimate performed in teachings of Vivoli with the quantum amplitude estimation teaching with operators constructed teaching of Woerner and the additional teaching of functions defined as expressions or formulas, also found in Woerner. The motivation to do so would have been because Woerner discloses the benefit of the ability to perform analyses more efficiently and to provide a near quadratic speed-up than Monte Carlo simulations traditionally used on classical computers and Monte Carlo methods (Woerner, Abstract [at top of page], lines 1 - 8).

For claim 6: The combination of Vivoli and Woerner discloses claim 6: The system of claim 1, wherein:
the loading component prepares the quantum state based on the structure of the quantum amplitude estimation algorithm to reduce computational costs of the processor in loading arbitrary probability density functions into quantum states to be used in the quantum amplitude estimation algorithm executed on a quantum device (Woerner, page 1, right column, lines 27 - 29 through page 2, right column, lines 1 - 13 discloses using amplitude estimation to estimate variables in a state for an operator with regards to a number of qubits, sampling qubits and using quantum phase estimation  to provide results, using a quantum state to represent a random variable, with page 4, right column, lines 21 - 35 wherein the use of the quantum algorithm with regards to computing daily risks with bond portfolios also provides a reduction of the resources needed for the quantum algorithm.) 

thereby facilitating extended practical application of the quantum amplitude estimation (Woerner, page 4, right column, lines 8 - 12 discloses the use of the quantum algorithm (amplitude estimation (AE)) in the calculation of daily risks of a portfolio with Treasury bills and notes.)
  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the quantum amplitude estimate performed in teachings of Vivoli with the quantum amplitude estimation teaching with operators constructed teaching of Woerner and the additional teaching of using quantum algorithm to calculate risks while reducing the resources needed, also found in Woerner. The motivation to do so would have been because Woerner discloses the benefit of the ability to perform analyses more efficiently and to provide a near quadratic speed-up than Monte Carlo simulations traditionally used on classical computers and Monte Carlo methods (Woerner, Abstract [at top of page], lines 1 - 8).

As per claims 8 - 12, 14 - 18 and 20 note the rejections of claims 2 - 6 above. The instant claims 8 - 12, 14 - 18 and 20 recite substantially the same limitations as the above rejected claims 2 - 6, and are therefore rejected under the same prior art teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
October 7, 2022